AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                       Middle District
                                                      __________       of Pennsylvania
                                                                  District of __________
          UNITED STATES OF AMERICA                                      Judgment in a Criminal Case
                     v.                                                 (For Revocation of Probation or Supervised Release)

              STEVEN ALLISON SMITH
                                                                        Case No. 1:02-CR-0295-01
                                                                        USM No. 11731-067
                                                                         Ari D. Weitzman, AFPD
                                                                                                   Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         Standard #1 & #2               of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                     after denial of guilt.
 The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                             Violation Ended
Standard #1                     The defendant shall not leave the judicial district without the                08/27/2019

                                  permission of the court or the probation officer.
Standard #2                       The defendant shall report to the probation officer in a manner              08/27/2019
                                  and frequency directed by the court or the probation officer.

        The defendant is sentenced as provided in pages 2 through             2       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 8652                    09/30/2019
                                                                                              Date of Imposition of Judgment
 Defendant’s Year of Birth:           1966
                                                                         S/ Christopher C. Conner
 City and State of Defendant’s Residence:                                                           Signature of Judge
 Harrisburg, Pennsylvania
                                                                         CHRISTOPHER C. CONNER,                          CHIEF JUDGE
                                                                                                 Name and Title of Judge

                                                                        10/01/2019
                                                                                                           Date
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   2
DEFENDANT: STEVEN ALLISON SMITH
CASE NUMBER: 1:02-CR-0295-01

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
Twelve (12) Months.



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends that FCI Cumberland (Cumberland, MD) be designated as the place of confinement.



     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
